Citation Nr: 1136864	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for cardiovascular disease characterized as ischemic heart disease with hypertension.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability to include anxiety disorder with depression and somatoform pain disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for obstructive sleep apnea.

4.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.

5.  Entitlement to service connection for arthritis of the left shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1964 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for ischemic heart disease with hypertension and declined to reopen the service connection claims for anxiety disorder with depression and somatoform pain, obstructive sleep apnea and diabetes mellitus.  In May 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

The issues of service connection for the reopened claims of ischemic heart disease with hypertension, psychiatric disability to include anxiety disorder with depression and somatoform pain disorder, obstructive sleep apnea, and service connection for arthritis of the left shoulder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  By rating decision of April 1997, the RO declined to reopen the claim for service connection for a heart disorder.  The Veteran was properly notified of that decision and the appeal of that decision went before the Board.  

2.  Though he perfected an appeal of the April 1997 rating action, the Veteran withdrew the appeal, which was dismissed by the Board in December 2004.  

3.  Evidence received at the RO since the April 1997 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim and is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for cardiovascular disease.  

4.  By rating decision of April 1997, the RO declined to reopen the claim for service connection for a psychiatric disability.  The Veteran was properly notified of that decision and the appeal of that decision went before the Board.  

5.  Though he perfected an appeal of the April 1997 rating action, the Veteran withdrew the appeal, which was dismissed by the Board in December 2004.  

6.  Evidence received at the RO since the April 1997 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim and is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a psychiatric disability.  

7.  By rating decision of July 2002, the RO denied the claim for service connection for obstructive sleep apnea.  The Veteran was properly notified of that decision and the appeal of that decision went before the Board.  

8.  Though he perfected an appeal of the July 2002 rating action, the Veteran withdrew the appeal, which was dismissed by the Board in December 2004.  

9.  Evidence received at the RO since the July 2002 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim and is so significant that it must be considered in order to fairly decide the merits of the claim for service connection for obstructive sleep apnea.  

10.  By rating decision of July 2002, the RO denied the claim for service connection for diabetes mellitus.  The Veteran was properly notified of that decision and the appeal of that decision went before the Board.  

11.  Though he perfected an appeal of the July 2002 rating action, the Veteran withdrew the appeal, which was dismissed by the Board in December 2004.  

12.  Since the final denial in July 2002, there has been no new evidence received that is not cumulative or relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision, which denied service connection for ischemic heart disease with hypertension, is final.  38 U.S.C.A. § 7105(c)(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996). 

2.  New and material evidence has been received to warrant reopening the previously denied claim of entitlement to service connection for ischemic heart disease with hypertension and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The April 1997 rating decision, which denied service connection for a psychiatric disability, is final.  38 U.S.C.A. § 7105(c)(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996). 

4.  New and material evidence has been received to warrant reopening the previously denied claim of entitlement to service connection for a psychiatric disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The July 2002 rating decision, which denied service connection for obstructive sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

6.  New and material evidence has been received to warrant reopening the previously denied claim of entitlement to service connection for obstructive sleep apnea and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

7.  The July 2002 rating decision, which denied service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

8.  New and material evidence has not been received to warrant reopening the previously and finally denied claim of entitlement to service connection for diabetes mellitus and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2011).

In the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006),  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

As to the application to reopen the claim for diabetes mellitus, a February 2005 letter complied with Kent for the following reasons.  First, the RO explained how to establish entitlement to the underlying benefit sought, i.e., service connection.  For diabetes mellitus, the RO explained that in the absence of evidence showing the disorder existed from military service to the present time, evidence showing that the Veteran served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 was needed.  Second, the RO explained that the Veteran had to submit new and material evidence to reopen his claim and defined these terms.  Third, the RO explained that the Veteran's claim for entitlement to service connection for diabetes mellitus had previously been denied because evidence did not show that the Veteran had diabetes mellitus with one year of active duty, nor did it show that he served in the Republic of Vietnam.  The Veteran was also informed that he must submit evidence related to those facts.  

The Veteran is also seeking to reopen previously denied claims for service connection for cardiovascular disease, psychiatric disability, and obstructive sleep apnea.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The VCAA also requires VA to make reasonable efforts to assist a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records, as well as the records associated with the Social Security Administration's (SSA's) disability determination.  The Veteran was afforded a personal hearing and presented testimony regarding his diabetes mellitus.  As noted, VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board acknowledges that the Veteran has not been accorded a VA examination pertinent to his claim to reopen because a specific VA medical opinion/examination is not needed to consider whether he has submitted new and material evidence.  Rather, as has been accomplished here, the Board has reviewed all the evidence associated with the claims folder and particularly the evidence submitted since the last final denial.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the application to reopen the claim for entitlement to service connection for diabetes mellitus.  

II.  New and Material Evidence

Pursuant to 38 U.S.C.A. §§ 5108 and 7105(c) (West 2002), when a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156, 3.160 (2011).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  Because the application to reopen the claims decided herein was received in October 2004, this version applies.  

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  In Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court found new and material evidence where the new evidence would at least trigger the Secretary's duty to assist by providing a medical opinion.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for heart and psychiatric disability was initially denied by rating decision dated in October 1965.  Service connection for a heart disorder was denied on the bases that a systolic murmur noted in service was functional and no heart disease was found.  In addition, service connection for a psychiatric disability was denied on the bases that the Veteran exhibited a schizoid personality in service and there was indication that he had an acquired psychiatric disability.  The Veteran perfected an appeal as to the determinations and the appeal came before the Board in April 1967 and was denied on the same bases.  In December 1979 the Veteran again filed claims for service connection for a heart disorder and nervous breakdown, which the RO denied by letter dated in February 1980.  In that letter, the RO informed the Veteran that if he wished to reopen his claims, he must present new and material evidence that was not previously submitted.  The Veteran did not appeal that determination and it became final.  In a May 1992 Statement in Support of Claim, the Veteran requested that his claims for a heart disorder and a psychiatric disability be re-evaluated.  He also submitted a request to reopen his psychiatric claim in February 1994; he stated that he was being treated for severe depression and emotional stress.  By rating decision dated in June 1994 the RO denied service connection for an acquired psychiatric disorder to include a dysthymic disorder and personality disorder on the merits of the claim, indicating that dysthymic disorder was not incurred or aggravated during active service.  

In September 1994 the RO construed a Veteran's statement regarding his claimed heart disorder as a petition to reopen the previously denied claim for a heart disorder; and in a letter dated in January 1995, the RO essentially declined to reopen the claim, but, notified the Veteran that it had denied his claim for service connection for a heart disorder.  In that letter the RO explained that service connection for a heart disorder was previously denied because the condition could not be classified as a disease or injury under the law.  In an October 1994 hearing officer's decision, the denial of service connection for a psychiatric disability was continued.  

In November 1996 the Veteran applied to reopen the claims for service connection for a heart disorder and a nervous disorder, both of which the RO declined reopening in an April 1997 (notice sent in May 1997) rating decision.  In that decision the RO addressed the merits of the claims, stating that "Although there is current evidence of a heart disorder, there is no evidence to show that this disorder was incurred in service or that it became manifest within one year of discharge from the service.  Therefore, service connection remains denied...."  With respect to the claim for a psychiatric disability, the RO noted that the Veteran was diagnosed with dysthymic disorder and after reviewing the file and examination results, the examiner did not believe that the Veteran met the criteria for a service-connected psychiatric disability.  The Veteran perfected an appeal as to those issues.  

In addition, with respect to diabetes mellitus and obstructive sleep apnea, the Veteran filed claims for service connection for the disorders in November 1999.  Service connection for diabetes mellitus and for obstructive sleep apnea was denied by rating decision dated in September 2000.  Service connection for diabetes mellitus was denied on the bases that diabetes mellitus was first diagnosed post-military service, in December 1979, and there was no evidence that linked the Veteran's diabetes mellitus to a disease or injury that occurred during his period of service or within one year following discharge from service.  Service connection for obstructive sleep apnea was denied on the bases that the Veteran was first noted to have obstructive sleep apnea post-military service in May 1997, and there was no evidence that linked obstructive sleep apnea to a disease or injury that occurred during the Veteran's period of active duty service.  In a July 2002 rating decision the RO reconsidered the issues of service connection for diabetes and obstructive sleep apnea pursuant to the newly enacted VCAA.  On reconsideration the RO denied both claims.  Service connection for sleep apnea was denied because the Veteran did not have the disorder during service nor was it found to be related to any other service-connected disability.  The claim for service connection for diabetes mellitus was recharacterized to include as associated with herbicide exposure, and was denied because the Veteran did not service in the Republic of Vietnam during the Vietnam Era.  The Veteran perfected an appeal as to these matters.  

In October 2004 prior to the promulgation of a decision in the pending appeals, the Board received notification from the Veteran that a withdrawal of the appeals was requested.  Thus, the withdrawal of the claims for service connection for schizoid personality, heart murmur, an acquired psychiatric disorder to include dysthymic disorder, anxiety disorder, depression and somatoform pain disorder, sleep apnea and diabetes mellitus was effectuated by Board decision dated in December 2004.  

In a letter received at the RO in October 2004 the Veteran requested that his claim for "mental health problems" be reopened.  In February 2005 the Veteran filed a formal application for compensation for service connection for diabetes mellitus, heart disorder and depression.  By rating decision dated in October 2005 (notice sent in November 2005) the RO, in pertinent part, denied the claims for service connection for ischemic heart disease with hypertension, anxiety disorder with depression and somatoform pain disorder, obstructive sleep apnea, and diabetes mellitus.  The Veteran perfected a timely appeal as to these matters, which are currently on appeal before the Board.

The Board notes that regardless of the determinations reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A.  Ischemic Heart Disease with Hypertension

The relevant evidence of record at the time of the April 1997 rating decision includes service treatment records and the enlistment medical examination and history reports, VA outpatient treatment reports, private medical statements and medical reports, VA examination reports dated in August 1983, December 1986, and November 1988, and transcripts from a local hearing and a Board hearing.  The examination for enlistment disclosed no pertinent abnormality of the heart and the Veteran's blood pressure reading at that time in September 1964 was 138/90.  Service treatment records reflect that in October 1964 a systolic murmur was noted.  It was subsequently reported that the murmur was first noted by the Veteran's family physician, who thought it was not significant but told the Veteran not to be overly active in sports.  An impression of functional murmur was rendered.  His blood pressure readings at that time, taken from the right arm, were 140/84 and 138/82, and his blood pressure in the right leg was 220/120.  In January 1965 the Veteran reported an episode of dizziness and shortness of breath while lifting things aboard ship.  Following examination and testing, the impression was innocent murmur versus myocardial infarction.  The impression from radiographic testing in January 1965 was left ventricular hypertrophy.  Left ventricular hypertrophy was also diagnosed in March 1965.  The Veteran was discharged from active service in May 1965.

On VA examination in August 1983 the Veteran reported occasional chest pain.  Examination of his cardiovascular system was essentially normal.  His blood pressure reading was 120/90.  Chest x-rays showed slight generalized cardiac enlargement.  Examination of the cardiovascular system on examination in December 1986 showed essentially normal findings.  The relevant diagnosis was no heart enlargement by x-ray or physical examination.  Examination of the cardiovascular system on VA examination in November 1988 revealed a history of hypertension of twenty-year duration.  The Veteran's blood pressure readings were 130/96 sitting, 130/92 recumbent, and 132/98 standing.  The relevant diagnosis was hypertension.  VA outpatient treatment reports dated from 1990 to 1996 show an assessment of hypertension with varying blood pressure readings.

Examination by a private physician Dr. BPD in September 1994 revealed blood pressure reading of 128/74 and an impression of coronary risk factors for coronary disease, labile hypertension easily controlled on medicines when the Veteran remembers to take them with atypical chest pain referred for evaluation.  A letter dated in April 1995 by Dr. BPD indicates the Veteran underwent a stress echo examination which was totally unremarkable for any kind of coronary artery disease, coronary ischemia or physical or anatomic abnormalities with regard to the myocardium or the heart.  

Numerous pieces of evidence have been added to the record since the May 1997 rating decision, denying the Veteran's service connection claim for a heart disorder.  The new evidence of record includes: the transcript from a personal hearing before a hearing officer held in October 1997, and transcripts of a personal hearing before a decision review officer in May 2003 and September 2006.  Also associated with the claims folder since May 1997 are VA and private outpatient treatment and radiology reports dated from November 1988 to January 2009, and a VA compensation examination report dated in August 2009.

Private treatment reports, specifically cardiac tests conducted during the periods from November 1988 to December 1990 show blood pressure readings that range from 140/98 to 180/100.  During the October 1997 hearing the Veteran testified that he experienced chest pain in basic training and was told he had a heart murmur.  He stated that it was about one year after release from active duty that he had definite findings of heart disease.  The Veteran stated that his physician told him that he had hypertension and some blockage in his arteries.  He stated that the doctor that diagnosed heart disease post-service is now deceased.  Hearing Transcript (Tr.), pp. 6-8.  

In a VA nuclear medicine report dated in July 1998 the Veteran's heart was imaged tomographically following intravenous injection and the impression was large size, mild severity lateral wall exercise-induced perfusion abnormality and moderate cardiovascular workload by "PRP" criteria.  In an April 1998 statement by a former private physician of the Veteran, Dr. DS, he noted that it was his professional medical opinion that the Veteran suffers from a severe cardiac problems which were aggravated by his tour of active duty in the United States Navy and possibly in basic training.  

Following examination by a private physician in December 2001 an assessment of CAD [coronary artery disease] was rendered.  A VA Medical Center (VAMC) cardiology outpatient follow-up report in February 2006 provides an assessment of CAD, no obstructive CAD on catherization, just minimal disease.  "However, this is the disease that can lead to MIs [myocardial infarction] via acute plaque rupture.  In the August 2009 VA examination report, the examiner remarked that the Veteran was evaluated at the Ann Arbor Cardiology Clinic in June 2005 following a positive stress test done in March 2005 for exertional chest pain.  The stress test showed inferior hypokinesis.  As a result the Veteran underwent a cardiac catheterization in June 2006.  Per the reports the angiogram showed minimal CAD with a myocardial bridge of the "LAD" [left atrial dimension].  Following examination VA examiner diagnosed minimal CAD on angiogram in June 2005 hypertension.  The examiner opined that the findings of a functional murmur during service is less likely as not to be related to his minimal coronary artery disease.

The evidence submitted since the May 1997 rating decision is new because it was not previously of record and had not been considered in the prior rating decision.  It is material because it provides a possible link between current cardiovascular disease and service.  The April 1998 statement Dr. DS noted that the Veteran suffers from severe cardiac problems which he believes were aggravated by his military service.  

The Board notes that, the Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade, 24 Vet. App. at 117.  The Board finds the evidence submitted since the April 1997 rating decision is new and material evidence within the meaning of 38 C.F.R. § 3.156(a) and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  

B.  Psychiatric Disability

The relevant evidence of record at the time of the April 1997 rating decision includes service treatment records and the enlistment medical examination and history reports, VA outpatient treatment reports, private medical statements and medical reports, VA examination reports dated in September 1983, December 1986, and November 1996, and transcripts from a local hearing and a Board hearing.  

The examination for enlistment disclosed no pertinent psychiatric abnormalities.  Service treatment records reflect that in April 1965 the Veteran was evaluated by a psychiatrist whose impression of the Veteran was that he was "a confused severely disturbed Schizoid individual with déjà vu phenomena, de-realization, ideas of reference and borderline auditory hallucinations."  The Veteran was diagnosed with schizoid personality.  A May 1965 report of the Medical Board revealed findings that the Veteran suffered from a personality disorder which rendered him unsuitable for naval service; it was recommended that he be discharged from United States Naval service.  It was noted that he had not suffered from a disability which was the result of an incident of service, or which was aggravated by the service.  He had received the maximum benefits of hospitalization and no further treatment was indicated.  

In a December 1966 letter, JJE, a private clinical psychologist wrote that the Veteran was first seen at the Mental Hygiene Clinic from October 1954 until June 1955, which was prior to his entrance into the military.  A psychological evaluation completed during the Veteran's first contact with the clinic suggested he was feeling somewhat rejected in the family, had strong feelings of rivalry and hostility directed toward a female sibling and he had mixed feelings concerning his own sexual position.  JJE noted that the Veteran was seen at the clinic in August 1965 and reported that he was given a medical discharge from the military because he was "two months away from a nervous breakdown."  JJE noted that upon review of the Veteran's background, the staff felt that he was an extremely passive, oral dependent individual who was diagnostically functioning with a chronic schizoid adjustment.

In September 1983, the Veteran had a VA mental status examination; he was diagnosed with anxiety disorder with depression.  On VA mental status examination in December 1986, the Veteran reported that he had difficulty with expressing himself and comprehending, which he related to his service experiences.  He was diagnosed with schizoid personality disorder, treated.  In a November 1988 private mental health assessment by Dr. PKF, the Veteran reported that he had difficulties adjusting to military requirements and routines, and was evaluated by a psychologist while in service.  The Veteran was diagnosed with adjustment disorder with depressed mood, psychological factor, affecting physical condition, treated and somatoform pain disorder, treated.  

Evidence added to the record since the April 1997 rating decision, includes: the transcript from a personal hearing before a hearing officer held in October 1997 and November 2001, and transcripts of a personal hearing before a decision review officer in May 2003 and September 2006, and a May 2011 Board hearing.  Also associated with the claims folder since May 1997 are VA and private outpatient treatment reports dated from November 1988 to January 2009, medical opinions by Dr. HS, a VA attending psychiatrist, and a VA compensation examination report dated in September 2009.

In a June 1997 letter, private clinical psychologist, Dr. JJE, provided the following opinion, "It is my clinical opinion that his active duty in the Navy did result in an aggravation of his emotional problems (Schizoid Personality)."  In an April 1998 statement by a former private physician of the Veteran, Dr. DS, he noted that it was his professional medical opinion that the Veteran suffers from a severe emotional illness which he believes was aggravated by his tour of active duty in the United States Navy and possibly in basic training.  In a June 1998 letter, Dr. HPK, noted that the Veteran had been his patient when he worked at VA outpatient clinic and recently in his private practice.  He further noted that the Veteran has suffered long-term with depression and social uncomfortableness.  He stated that to the best of his knowledge the Veteran's problems date at least to his time of military service in the Navy.  He stated further that VA outpatient clinic records would directly speak to issues of causation and or aggravation.  In a May 2002 letter, Dr. HPK provided an update of the Veteran's psychiatric disorder and again opined that the Veteran's schizoid personality disorder was likely aggravated by his military service.  

In letters dated in October 2006, October 2007, and August 2008, a VA psychiatrist wrote that he had treated the Veteran on an outpatient basis since the fall of 1998.  He provided an assessment of the Veteran's mental health condition and noted that schizoid personality had been diagnosed in 1965 and he was discharged from the service for that reason.  Dr. HS felt that a diagnosis of schizophrenia, residual type was a more appropriate diagnosis given the longitudinal course and chronic nature of the Veteran's symptoms.  He also commented that with the documented history of psychotic symptoms while serving in the Navy, it is likely that the Veteran's schizophrenia had its onset at that time, and has resulted in lifelong impairments.

VA examination report dated in September 2008 provides a mental status examination of the Veteran and a diagnosis of dysthymic disorder under Axis I and personality disorder not otherwise specified with schizoid features under Axis II.  The examiner commented that the majority of the evidence suggest that the Veteran's mental health problems did not have significant nexus in his military service, nor was it likely that the military service caused any significant or permanent exacerbation of those anxiety, depressive, or personality disorder symptoms.  

At the May 2011 Board hearing the Veteran testified that he was of sound mind before joining the service.  He first sought psychiatric treatment in-service in 1965 and was hospitalized for psychiatric problems for several weeks prior to discharge from service.  After his discharge from service, he sought treatment within a year from Dr. JJE.  Tr., pp.  5-6.  The Veteran testified that the treatment for his depression and symptoms of his psychiatric disorder are the same symptoms he was treated for while in the service.  Tr., p. 7.

The evidence submitted since the May 1997 rating decision is new because it was not previously of record and had not been considered in the prior rating decision.  The opinions by medical providers suggesting a relationship between the Veteran's current psychiatric disorder and military service is material because it relates to an unestablished fact necessary to substantiate the claim.  The Board finds the evidence submitted since the April 1997 rating decision is new and material evidence within the meaning of 38 C.F.R. § 3.156(a) and the service connection claim is reopened.  See Shade, 24 Vet. App. at 117.  

C.  Obstructive Sleep Apnea

The relevant evidence of record at the time of the July 2002 rating decision includes: service treatment records and the enlistment medical examination and history reports, which show the Veteran did not have sleep apnea while on active duty; VA inpatient treatment report dated in May 1997 showing complaints by the Veteran of excessive daytime sleepiness, snoring and "witness" apnea; and private medical reports dated in 2001, which reveal subjective and objective assessments of obstructive sleep apnea.  

Evidence submitted by the Veteran since the July 2002 rating decision, which denied his service connection claim for obstructive sleep apnea includes: the transcript from a decision review officer hearing held in May 2003 where the Veteran testified that he was diagnosed with obstructive sleep apnea in the mid 1990's.  He indicated that he uses a CPAP [continuous positive airway pressure] machine which was prescribed by VA.  He stated that he believes his sleep apnea is service related because it has gotten worse over the course of thirty years.  VA Medical Center (VAMC) sleep medicine progress notes dated in November 2005 and October 2007 are also of record.  These records essentially show the Veteran has obstructive sleep apnea syndrome that is stable.

Also associated with the record since the July 2002 final rating decision is the transcript from a decision review officer hearing held in September 2006.  At that hearing the Veteran testified that he was first diagnosed with sleep apnea around the year 2000 or 2001.  He stated that the doctors that treated him for sleep apnea stated that the cause could be related to depression and or his heart disorder.  In addition the record includes a letter from a VA attending psychiatrist, Dr. HS., who wrote that the Veteran provided some further documentation regarding his diagnosis of sleep apnea.  He was diagnosed with obstructive sleep apnea in the mid 1990's and has been using a CPAP machine for treatment since.  Some common symptoms of sleep apnea include depressed mood, poor concentration, and insomnia.  These are all symptoms which the Veteran experienced as part of his chronic and pre-existing psychiatric disorder.  Thus his obstructive sleep apnea may have further worsened his psychiatric disorder.  

After a review of all the evidence, the Board finds that the evidence received since the last final rating decision in July 2002 is new and relates to an unestablished fact, suggesting a relationship between sleep apnea and disability that he is claiming to be service-connected.  In light of the evidence suggesting a relationship between psychiatric and heart disability to service and evidence suggesting that sleep apnea may be linked to one or both condtions, the Board finds that the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Accordingly, the claim of entitlement to service connection for sleep apnea, is reopened. 

D.  Diabetes Mellitus

The relevant evidence of record at the time of the July 2002 rating decision includes service treatment records and the enlistment medical examination and history reports, which show the Veteran did not have diabetes mellitus while on active duty.  In addition, the Veteran's service records reveal that he had not set foot in country or on the inland waterways of the Republic of Vietnam so no presumed exposure to herbicide is warranted.  Also of record at the time of the July 2002 rating decision is a private medical statement from Dr. JAS dated in January 1997 and states that she first saw the Veteran in March 1995 and every four months since that time to monitor his blood pressure, adult onset of diabetes mellitus, chest pain and dyslipidemia.  In a November 1996 VA examination report, in reporting his medical history, the Veteran indicated that he was diagnosed as having diabetes for which he takes medication.  The record also contains some private outpatient treatment reports showing the Veteran has diabetes mellitus.  

Since the July 2002 final rating decision the Veteran has submitted additional evidence in support of his claim for diabetes mellitus, to include: VA treatment records, private treatment records, and additional statements and testimony from the Veteran.  At his personal hearing in May 2003, the Veteran testified that he was diagnosed with diabetes in the late 1970's and he thinks it is service connected because he may have been misdiagnosed during service when he had extreme thirst.  A March 2008 VAMC outpatient treatment report reveals an impression of insulin dependent diabetes mellitus with good control.  Private treatment reports from Dr. DS dated from January 2008 to February 2009 show the Veteran has insulin dependent diabetes mellitus.  

After reviewing the additional evidence, the Board finds that it is not new and material.  While the submitted items are new, in that they were not of record at the time of the July 2002 denial, they do not suggest that diabetes mellitus began during the Veteran's active duty service.  The Veteran testified that his diabetes began in the late 1970's, which is more than ten years after his discharge from service.  Furthermore, there is no evidence that he had service in the Republic of Vietnam, and he conceded as much at the Decision Review Officer hearing in 2006.  Thus, the Veteran has not offered anything to the record that was not already known.  His statements merely reiterate the basic contention offered in connection with his claim for service connection that was denied in July 2002.  The Veteran's assertions, including those regarding herbicide exposure were of record and considered at the time of the July 2002 decision.

The additional evidence likewise fails to provide new and material evidence based on herbicide exposure, and it does not show evidence of diabetes having manifested in service or within one year of service.  See 38 C.F.R. §§ 3.303(d), 3.307, 3.309; see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The medical evidence documenting treatment for diabetes submitted after the July 2002 final decision does not show any link between the claimed diabetes mellitus and any incident of active duty service, and it does not show that manifestations of diabetes mellitus were shown within one year of his discharge from service.

The Board finds that new and material evidence has not been received because the additional evidence does not suggest that the Veteran's currently diagnosed diabetes mellitus is related to service.  The evidence reflects that the Veteran has diabetes mellitus, as it did before the July 2002 decision.  The evidence submitted since the July 2002 final decision is merely cumulative of evidence previously of record.  It is not material because it does not show any unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus.  The evidence does not show a nexus to service.  Without new and material evidence, the application to reopen the claim must be denied.

In sum, the Board finds that new and material evidence has not been submitted since the July 2002 final rating decision.  Thus, the claim for service connection for diabetes mellitus may not be reopened.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for cardiovascular disease is reopened.  To this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disability is reopened.  To this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for obstructive sleep apnea is reopened.  To this extent only, the appeal is granted.  

New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  The appeal is denied. 


REMAND

During service the Veteran was found to have a functional murmur and left ventricular hypertrophy.  Elevated blood pressure readings were also present in service.  VA and private medical records show current findings of hypertension and a heart disorder.  In an April 1998 medical statement Dr. DS opined that the Veteran suffers from severe cardiac problems which he believes was aggravated by his tour of active duty.  In August 2009 the RO ordered an examination of the Veteran to determine whether there could be a link between the heart murmur that was present in service and his current heart disease with hypertension.  That examination was conducted in September 2009 and the Veteran was diagnosed with minimal CAD and hypertension.  The examiner confirmed that the Veteran had a functional murmur and opined that it was less likely than not that it was related to his minimal CAD.  The Board finds that the 2009 medical opinion by VA examiner was not based on full consideration of the Veteran's documented service medical history, which not only includes an assessment of a functional murmur, but also shows he had left ventricular hypertrophy and elevated blood pressure readings in service.  Based on the foregoing, the Board finds that another VA examination is necessary.  McLendon, 20 Vet. App. 79.

Regarding the claim for a psychiatric disorder, during service the Veteran was diagnosed with schizoid personality.  Within the year following service, the Veteran reported to his private doctor, JJE that he was given a medical discharge from service because he was "two months away from a nervous breakdown."  In an October 2006 post-service medical statement from VA attending psychiatrist, Dr. S, he indicated that he treated the Veteran since 1998 and that he believes that the symptoms he reported in service, which were diagnosed as schizoid personality was likely the onset of his current psychiatric disability.  The Veteran had a VA psychiatric examination in September 2008.  The examiner reviewed the claims folder and other medical evidence and concluded that at no time could the Veteran be diagnosed as psychotic.  He noted that the Veteran did not meet the diagnostic criteria for schizophrenia because no record was found of any period of psychosis or grossly disorganized speech, thought process or behavior.  VA examiner diagnosed dysthymic disorder under Axis I and personality disorder, not otherwise specified, with schizoid features under Axis II.  The examiner commented that the majority of the evidence suggest that the Veteran's mental health problems did not have significant nexus in his military service, nor was it likely that the military service caused any significant or permanent exacerbation of those anxiety, depressive, or personality disorder symptoms.  In light of conflicting medical opinions related to whether the Veteran currently has a psychiatric disability related to service, the Board has determined that the Veteran should undergo another VA examination to assess the nature and etiology of his psychiatric disability.  

Regarding the claim for obstructive sleep apnea, the medical evidence of record reflects the Veteran was diagnosed with obstructive sleep apnea in the mid 1990's and has been using a CPAP machine for treatment since that time.  An assessment of obstructive sleep apnea was also made in 2001.  The Veteran asserts that his sleep apnea is due to service because he uses a CPAP machine prescribed by VA and his sleep apnea has gotten worse over the course of thirty years.  He also indicated that the doctors who has treated him for sleep apnea has indicated that the cause could be related to depression and or his heart disorder.  The Board has determined that the Veteran should undergo a VA examination to assess the nature and etiology of his obstructive sleep apnea.  

At his Board hearing in May 2011 the Veteran indicated that he has had continued constant treatment for his depression and other psychiatric symptoms from his private physician, Dr. HPK, as well as from VAMCs in Ann Arbor and Toledo.  He also testified that he receives treatment for sleep apnea from VAMC in Detroit.  Tr., pp 7-11.  The RO/AMC should obtain these records.

In an October 2005 (notice sent November 2005) rating decision, the RO, in pertinent part, denied service connection for arthritis of the left shoulder.  The Veteran filed a timely notice of disagreement that was received at the RO in November 2005.  The RO issued a statement of the case (SOC) as to other matters addressed in the October 2005 rating decision, but the SOC did not address the issue of service connection for arthritis of the left shoulder.  Under the circumstances, an SOC needs to be issued with regard to the issue of entitlement to service connection for arthritis of the left shoulder.  Accordingly, this matter must be returned to the RO for appropriate consideration and issuance of an SOC with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMC Ann Arbor, Toledo and Detroit for the period from August 2009 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims folder. 

2.  Obtain the Veteran's private treatment records from Dr. H. P. Kisin, psychologist, for the period from August 1999 to the present.

3.  Schedule the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any heart disorder found to be present.  The claims folder and a copy of this Remand should be made available to the examiner prior to examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

For any heart disease identified, the examiner should indicate whether it is likely as not (50 percent probability or greater) that it is related to the Veteran's active service (including the findings noted in his service treatment records of left ventricular hypertrophy, elevated blood pressure and a functional murmur).  

The examiner should reconcile any opinion with the service treatment records, post-service medical evidence, the Veteran's statements regarding symptomatology, the April 1998 opinion by the Veteran's former private physician, Dr. DS and the August 2009 VA examination report.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

4.  Schedule the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any psychiatric disability found to be present.  The claims folder and a copy of this Remand should be made available to the examiner prior to examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

For any acquired psychiatric disability identified, the examiner should indicate whether it is likely as not (50 percent probability or greater) that it is related to the Veteran's active service (including the findings noted in his service treatment records, e.g., in April 1965 when a personality disorder was diagnosed and the Veteran's testimony that he was hospitalized for several weeks prior to his discharge).  The examiner should comment on the likelihood that the in-service diagnosis representing the onset of any currently diagnosed psychiatric disorder.  

The examiner should reconcile the opinions with the service treatment records, post-service medical evidence, lay statements of the Veteran, statements by the Veteran's private physicians, the VA attending psychiatrist, and the September 2008 VA examination report.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

5.  Thereafter, schedule the Veteran to undergo an appropriate VA examination to determine the nature and etiology of obstructive sleep apnea.  The claims folder and a copy of this Remand should be made available to the examiner prior to examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

For any sleep apnea disorder found, the examiner should indicate whether it is likely as not (50 percent probability or greater) that it is related to the Veteran's active service.  If it is determined that any cardiovascular disease or psychiatric disability is related to service, the examiner should indicate whether obstructive sleep apnea is caused or aggravated by cardiovascular disease or psychiatric disability.  If aggravated, what permanent measurable increase in severity of the sleep apnea is due to the service-connected disability.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service medical evidence, and lay statements of the Veteran. 

6.  Issue an SOC addressing the Veteran's claim for service connection for arthritis of the left shoulder.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

7.  Thereafter, the RO/AMC should review and readjudicate the claims for service connection ischemic heart disease with hypertension, a psychiatric disability to include anxiety disorder with depression and somatoform pain disorder and obstructive sleep apnea, on appeal.  If the benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).   The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


